Citation Nr: 0520530	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  03-33 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February to October 1943.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In this decision, the RO determined that the 
veteran had not submitted the requisite new and material 
evidence to reopen a claim for entitlement to service 
connection for bronchial asthma.


FINDINGS OF FACT

1.  By rating decision of July 1960, the RO severed service 
connection for bronchial asthma and properly notified the 
veteran of this determination and his appellate rights.  He 
failed to perfect an appeal.

2.  The additional evidence added to the record since July 
1960 is cumulative of evidence previously reviewed by VA 
adjudicators and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Subsequent to the final decision of July 1960 that severed 
service connection for bronchial asthma, new and material 
evidence sufficient to reopen the claim has not been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

The appellant was told of the requirements to reopen a claim 
for service connection for his bronchial asthma in a letter 
issued in March 2002.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  He was 
specifically informed of the definition of "new and material 
evidence."  In the Statement of the Case (SOC) issued in 
October 2003, the appellant was apprised of the evidence 
considered by VA, the applicable laws and regulations, and 
VA's reasons and bases for its decision.  The VCAA notice 
letter of March 2002 was issued prior to the agency of 
original jurisdiction's (AOJ) initial adverse decision of 
July 2002.  

The United States (U.S.) Court of Appeals for Veterans Claims 
(Court) held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
The Board concludes that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as the VCAA notice letter of March 
2002 and the SOC issued in October 2003, read as a whole, 
fulfilled the essential purposes of the VCAA.  The veteran 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the current 
case, the veteran has previously been provided comprehensive 
VA examinations in during the 1940s and 1950s.  As the issue 
on appeal is whether the veteran has submitted new and 
material evidence to reopen a claim based on a final decision 
in July 1960, a current VA examination is not required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO requested the appellant to identify evidence pertinent 
to his claim in the letter issued in March 2002.  The only 
medical evidence identified by the appellant are VA treatment 
records and these records were obtained and associated with 
the claims file.  VA has previously obtained the veteran's 
military and private treatment records.  The appellant has 
not identified any other sources of evidence than the records 
obtained by VA.  As he has not provided any additional 
evidence or identified any other relevant medical treatment, 
further development of the medical evidence for the issue 
decided below is not warranted.  The appellant requested a 
hearing before the Board and a transcript of his hearing held 
in June 2005 has been incorporated into the claims file.

Based on the above analysis, the Board finds that all 
evidence pertinent to the current claim has been obtained.  
To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical and service evidence obtainable by VA 
has been associated with the claims file, the Board finds 
that the duty to assist has been fulfilled and any error in 
the duty to notify would in no way change the outcome of the 
below decision.  The notification provided to the appellant 
in the letter of March 2002 and the SOC discussed above 
provided sufficient information for a reasonable person to 
understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. 
Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable 
evidence (obvious and manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b)

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (to include congenital malformations) with no 
evidence of the pertinent antecedent active disease or injury 
during service the conclusion must be that they preexisted 
service.  Congenital or developmental defects as such are not 
disease or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); see 66 Fed. 
Reg. 45620 (2001) (The new regulatory definition of new and 
material evidence became effective on August 29, 2001).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed; however, 
this presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

By rating decision of July 1960, the RO severed the 
appellant's entitlement to service connection for bronchial 
asthma.  He was notified of this decision (to include the 
reasons and bases for the RO's determination) and provided VA 
Form VB 8-4107 (Notice of Right to Appeal), which informed 
him of his appellate rights.  This notification was issued to 
the last address reported by the appellant.  He failed to 
timely appeal this determination.  There is no dispute in 
this case that the 1960 decision became final after the 
appellant was appropriately notified and failed to perfect a 
timely appeal.  Once a denial of a claim of service 
connection has become final, it cannot subsequently be 
reopened unless new and material evidence has been presented.  
38 U.S.C.A. § 5108.

The evidence reviewed by the adjudicator in July 1960 
included the veteran's initial military physical examination 
in December 1942; the veteran reported that to the best of 
his knowledge he was in "sound and well" condition.  On 
examination, his lungs were normal.  Examination in January 
1943 found his respiratory system to be normal.  During a 
comprehensive physical examination in June 1943, the veteran 
denied any prior history of serious illness.  On examination, 
his respiratory system was normal and his lung X-ray was 
negative.

In August 1943, the veteran reported problems with asthma.  
The medical reports are inconsistent regarding the veteran's 
reported complaints.  A history taken in connection with 
allergy testing in August 1943 indicated that the veteran 
reported suffering with a "mild" asthma attack in August 
1943.  The veteran's initial physical examination upon 
hospitalization reported a history of a severe asthma attack 
in 1940 and a mild asthma attack in early August 1943.  He 
noted a history of shortness of breath since childhood that 
was aggravated by activity.  The initial physical examination 
was noted to be "essentially negative" except for some 
evidence of a skin disorder.  He was hospitalized for 
observation.

A hospital summary report dated in September 1943 revealed 
that the veteran's had complained of "severe" attacks of 
bronchial asthma.  These records noted a history provided by 
the veteran of suffering with asthma since childhood and 
having a "severe" asthma attack in 1940.  The hospital 
summary of September 1943 revealed that no asthma attacks had 
been observed during his hospitalization.  The final 
diagnosis was chronic, severe bronchial asthma of an 
undetermined cause.

A military Medical Board report was prepared in September 
1943.  It was noted that the veteran had suffered with asthma 
since childhood.  His symptoms reportedly were shortness of 
breath, wheezing, and tightness in the chest.  The Board 
found that due to the chronicity and severity of the 
veteran's bronchial asthma and skin disorder, his services 
would be of no value to the military.  The Medical Board also 
determined that the veteran's bronchial asthma had not been 
aggravated by military service.

On VA examination in March 1946, the veteran claimed that he 
had suffered with asthma during childhood.  However, he 
claimed to have recovered from this disorder and had no 
further trouble with the asthma until entering military 
service.  During his military training, he reported having a 
severe asthmatic attack.  He claimed that had suffered with 
numerous asthma attacks since his separation.  Since January 
1946, he reported having five attacks.  Examination did not 
report any abnormalities, except for a few musical rales on 
deep expectoration in both lungs.  The diagnosis was chronic 
asthma.

On a VA neuropsychiatric examination conducted in May 1948, 
the veteran claimed that during his military training as a 
cadet officer he had been placed under great strain and great 
summer heat that resulted in nocturnal asthmatic attacks.  No 
neuropsychiatric disorder was found.

In April 1949, the veteran asserted that he was handicapped 
by fatigue and recurrent asthma attacks, that occurred three 
days a month.  On examination, his respiratory examination 
was found to be abnormal.  Auscultation revealed occasional 
musical wheeze and scattered rhonci throughout both lungs.  
The diagnosis was chronic bronchial asthma.  In a letter of 
June 1949, the veteran claimed to experience asthma attacks 
of a frequency that varied throughout the year.  Some months 
he had three to four attacks, while during months of high 
humidity or foggy conditions he experienced daily asthma 
attacks.  

The veteran's VA treatment records were received in August 
1949.  These records noted the veteran's complaint of 
difficulty breathing in August 1948.  The veteran claimed 
that his trouble with asthma was first noted in August 1943 
during military training.  He claimed to have had trouble 
with asthma ever since.  On examination, his chest had no 
abnormalities and his lungs were found to be clear.  The 
impression was a history of bronchial asthma.  In May 1949, 
the veteran reported recurring attacks of asthma with varying 
frequency and severity.  On examination, his lungs had severe 
musical rales with scatter rhonci.  He was given adrenalin to 
treat this disorder.  In June 1949, the veteran still 
complained of frequent attacks of asthma.  Examination 
revealed moderate, scattered musical rales.  

During a VA compensation examination in December 1952, the 
veteran complained of asthma attacks year round, but was 
worse in the winter.  These attacks consisted of it being 
hard to breath, wheezing, slight coughing, and that he had to 
remain sitting up.  He reported taking medication and used an 
inhaler for his asthma.  On examination, slight scattered 
squeals were heard.  The diagnosis was bronchial asthma.

In 1959, VA conducted multiple field examinations.  None of 
the veteran's educators, coworkers, or employers could 
directly corroborate that his asthma had pre-existed his 
military service or caused loss of work after his separation 
from military service.  The veteran provided a statement in 
February 1959.  The veteran was asked to identify all medical 
treatment for his asthma.  He did not report any medical 
treatment prior to his enlistment into active military 
service.  He claimed that after leaving the military he lost 
two days a month due to his asthma attacks.  The veteran 
reported that he currently did not take time off due to his 
asthma attacks as his current job did not require regular 
hours and he could make up time lost at his own convenience.  
A letter from the veteran's private physician dated in 
January 1960 reported that the veteran had been under his 
care since April 1958.  He was being treated for bronchial 
asthma and severe atopic dermatitis, which had reportedly 
existed since the veteran's military service.  The veteran's 
reported history included suffering with asthma and 
dermatitis since his military service.

In April 1958, the RO issued a rating decision that proposed 
to severe service connection for bronchial asthma as the 
original grant of service connection issued in January 1944 
was done on the basis of clear and unmistakable error.  Based 
on a review of the service and post-service medical records, 
the RO determined that asthma had pre-existed military 
service and this evidence failed to show that any pathology 
superimposed upon these pre-service conditions during active 
military service.  The veteran was notified of this proposed 
decision by letter issued in November 1959.  He was informed 
that the medical evidence had not established that his pre-
existing asthma had been aggravated beyond its natural 
progression by his military service.  The veteran was 
informed that had 60 days from the date of this letter to 
submit evidence to rebut this finding.

The veteran requested a hearing on appeal regarding this 
matter.  By letter dated on January 12, 1960, the RO informed 
the veteran that his hearing was scheduled for January 26, 
1960.  However, he failed to appear for this hearing.

By rating decision of July 1960, the RO severed service 
connection for bronchial asthma.  The RO again determined 
that the asthma had pre-existed military service and the 
evidence failed to show that any pathology superimposed upon 
these pre-service conditions during active military service.  
It was determined that any persistence to symptoms in 
service, and the expected manifestations of such symptoms, 
without accelerating disease or injury did not represent 
aggravation by military service.  By letter issued later that 
month, the RO informed the veteran that service connection 
for bronchia asthma had been severed.  He was also informed 
of his appellant rights, but failed to file a timely appeal.

In December 2001, the veteran submitted a claim for new and 
material evidence to reopen his prior claim of service 
connection for bronchial asthma.  Since July 1960, evidence 
added to the record includes VA treatment records dated in 
the early 2000s.  These records note treatment and diagnosis 
of asthma.

At his Board hearing in June 2005, the veteran testified his 
asthma only bothered him to a minor degree prior to his 
entrance into active military service.  His symptoms 
consisted of infrequent shortness of breath with vigorous 
exercise.  After entering active service, the veteran claimed 
that he was subjected to "extreme vigorous workouts" that 
led to painful asthma attacks.  He testified that during 
training he was the student commander of his unit.  His 
second in command confronted him about his asthma attacks and 
thought he should seek medical attention.  The subordinate 
informed the veteran that if he did not seek medical 
attention he would inform their superiors of the asthma 
attacks.  The veteran then reported to sick call for his 
asthma.  It was contended by the veteran that his bronchial 
asthma had become dormant prior to entering military service, 
but due to the physical demands of training, the asthma 
became active again.

The only new evidence submitted by the veteran since the 
final decision of July 1960, that determined his asthma had 
pre-existed military service and had not been aggravated by 
this service, were his current VA treatment records and his 
sworn testimony.  This evidence is merely cumulative of 
evidence reviewed by the adjudicator in 1960.  The evidence 
in July 1960 also showed the veteran suffered with chronic 
bronchial asthma and the veteran had provided his lay 
statement and medical histories asserting that his bronchial 
asthma had either not existed or had only been of minimal 
symptomatology prior to military service.  Thus, there is no 
new evidence that would support the reopening of the final 
determination of July 1960.  

Based on this analysis, the Board finds that evidence 
received since the July 1960 decision is merely cumulative of 
evidence reviewed at that time.  In addition, the evidence 
submitted since July 1960 does not raise a reasonable 
possibility of substantiating the claim.  Thus, the 
appellant's claim must be denied as the requisite new and 
material evidence has not been received.


ORDER

As new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for bronchial 
asthma has not been received, the claim is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


